DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 7/21/2021 with effective filing date of 9/2/2014 based on ancestral applications 14/839916 now US Patent 9974467, 15/627069 now US Patent 11107567 and provisional applications 62/129828 and 62/044990.

The status of the claims is summarized as below:
Claims 1-23 are pending. 
Claims 1, 22-23 are independent claims.

Specification

	Applicant is reminded to include and update any data (serial number, patent number, etc…) concerning co-pending or related applications listed in the specification - e.g. 14/839916 and 15/627069 have both been patented. 


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-6, 14, 22-23 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16-18, 24, 31 of the US Patent No. 9974467 (Blahnik et al.), in view of Hoffman (US Pub 2011/0098928, hereinafter Hoffman). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 1-6, 14, 22-23 of the instant application are compared to claims 1, 16-18, 24, 31 of US Patent No. 9974467 in the following table:
Instant Application
17/381570
US Patent 9974467
(Blahnik et al.)
Claim 1.
An electronic device, comprising: 
a display; 
one or more processors; 
a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 


receiving historical activity data representing physical activity performed by a user; and 

displaying an aggregated view of the historical activity data, wherein the aggregate view comprises: 

an activity indicator comprising: 


a first indicator representative of an aggregate amount of a first type of physical activity performed by a user during a period of time; 













a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the period of time; and 












a third indicator representative of an aggregate amount of a third type of physical activity performed by the user during the period of time; and 
			









one or more partitions associated with the first, second, or third type of physical activity.



An electronic device, comprising: 

one or more processors; 
a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 








displaying an activity indicator, wherein the activity indicator comprises: 

a first indicator representative of an aggregate amount of a first type of physical activity performed by a user over a first period of time, wherein the aggregate amount of the first type of physical activity comprises an amount of Calories expended by the user in performing the first type of physical activity over the first period of time, and wherein the first indicator comprises a first portion representing the aggregate amount of the first type of physical activity and a second portion representing a difference between the aggregate amount of the first type of physical activity and a first goal value; 


a second indicator representative of an aggregate amount of a second type of physical activity performed by the user over a second period of time, wherein the aggregate amount of the second type of physical activity comprises a number of minutes spent by the user in performing the second type of physical activity over the second period of time, and wherein the second indicator comprises a third portion representing the aggregate amount of the second type of physical activity and a fourth portion representing a difference between the aggregate amount of the second type of physical activity and a second goal value; and 

a third indicator representative of an aggregate amount of a third type of physical activity performed by the user over a third period of time, wherein the aggregate amount of the third type of physical activity comprises a number of predetermined segments of time during which the user performed the third type of physical activity over the third period of time, wherein each predetermined segment of time of the number of predetermined segments of time represents a segment of time during which a user performed at least a threshold amount of the third type of physical activity, wherein the third indicator comprises a fifth portion representing the number of predetermined segments of time during which the user performed the third type of physical activity and a sixth portion representing a difference between the number of predetermined segments of time during which the user performed the third type of physical activity and a third goal value, and wherein the second type of physical activity and the third type of physical activity are subsets of the first type of physical activity; 

receiving, from a sensor of the electronic device, activity data representing movement associated with the electronic device; and 

updating the aggregate amount of the first type of physical activity, the aggregate amount of the second type of physical activity, and the aggregate amount of the third type of physical activity based on the activity data.

Claim 16. (only relevant portions included)
… wherein the aggregate amount of the first type of physical activity comprises an amount of Calories expended by the user in performing the first type of physical activity over the first period of time, …
Claim 3.The electronic device of claim 1, 
wherein the aggregate amount of the second type of physical activity comprises a number of minutes spent by the user in performing the second type of physical activity over the period of time.
Claim 16. (only relevant portions included)
… wherein the aggregate amount of the second type of physical activity comprises a number of minutes spent by the user in performing the second type of physical activity over the second period of time, …

Claim 4.The electronic device of claim 1, wherein the aggregate amount of the third type of physical activity comprises a number of segments of time during which the user performed the third type of physical activity over the period of time.

Claim 16. (only relevant portions included)
…
wherein the aggregate amount of the third type of physical activity comprises a number of predetermined segments of time during which the user performed the third type of physical activity over the third period of time, …
Claim 5.The electronic device of claim 4, wherein the segments of time comprise hour-long segments of time.
Claim 17. 
The electronic device of claim 16, wherein the predetermined segments of time comprise hour-long segments of time.


Claim 18. 
The electronic device of claim 16, wherein the first, second, and third periods of time each comprises a day.
Claim 14.The electronic device of claim 1, wherein the first indicator, the second indicator, and the third indicator are concentric rings.

Claim 24. 
The electronic device of claim 16, wherein the first indicator, the second indicator, and the third indicator are concentric rings.
Claim 22.A computer-implemented method comprising: 
at one or more processors of an electronic device: 
receiving historical activity data representing physical activity performed by a user; and 
displaying an aggregated view of the historical activity data, wherein the aggregate view comprises: 
an activity indicator comprising: 

a first indicator representative of an aggregate amount of a first type of physical 






a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the period of time; and 













one or more partitions associated with the first, second, or third type of physical activity.


A computer-implemented method comprising: 

at one or more processors of an electronic device: 







displaying an activity indicator, wherein the activity indicator comprises: 

a first indicator representative of an aggregate amount of a first type of physical activity performed by a user over a first period of time, wherein the aggregate amount of the first type of physical activity comprises an amount of Calories expended by the user in performing the first type of physical activity over the first period of time, and wherein the first indicator comprises a first portion representing the aggregate amount of the first type of physical activity and a second portion representing a difference between the aggregate amount of the first type of physical activity and a first goal value; 


a second indicator representative of an aggregate amount of a second type of physical activity performed by the user over a second period of time, wherein the aggregate amount of the second type of physical activity comprises a number of minutes spent by the user in performing the second type of physical activity over the second period of time, and wherein the second indicator comprises a third portion representing the aggregate amount of the second type of physical activity and a fourth portion representing a difference between the aggregate amount of the second type of physical activity and a second goal value; and 


wherein the aggregate amount of the third type of physical activity comprises a number of predetermined segments of time during which the user performed the third type of physical activity over the third period of time, wherein each predetermined segment of time of the number of predetermined segments of time represents a segment of time during which a user performed at least a threshold amount of the third type of physical activity, wherein the third indicator comprises a fifth portion representing the number of predetermined segments of time during which the user performed the third type of physical activity and a sixth portion representing a difference between the number of predetermined segments of time during which the user performed the third type of physical activity and a third goal value, and wherein the second type of physical activity and the third type of physical activity are subsets of the first type of physical activity; 

receiving, from a sensor of the electronic device, activity data representing movement associated with the electronic device; and 

updating the aggregate amount of the first type of physical activity, the aggregate amount of the second type of physical activity, and the aggregate amount of the third type of physical activity based on the activity data.



receiving historical activity data representing physical activity performed by a user; and 

displaying an aggregated view of the historical activity data, wherein the aggregate view comprises: 

an activity indicator comprising: 


a first indicator representative of an aggregate amount of a first type of physical activity performed by a user during a period of time; 














a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the period of time; and 















a third indicator representative of an aggregate amount of a third type of physical activity performed by the user during the period of time; and 












one or more partitions associated with the first, second, or third type of physical activity.

A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the device to: 







display an activity indicator, wherein the activity indicator comprises: 

a first indicator representative of an aggregate amount of a first type of physical activity performed by a user over a first period of time, wherein the aggregate amount of the first type of physical activity comprises an amount of Calories expended by the user in performing the first type of physical activity over the first period of time, and wherein the first indicator comprises a first portion representing the aggregate amount of the first type of physical activity and a second portion representing a difference between the aggregate amount of the first type of physical activity and a first goal value; 

a second indicator representative of an aggregate amount of a second type of physical activity performed by the user over a second period of time, wherein the aggregate amount of the second type of physical activity comprises a number of minutes spent by the user in performing the second type of physical activity over the second period of time, and wherein the second indicator comprises a third portion representing the aggregate amount of the second type of physical activity and a fourth portion representing a difference between the aggregate amount of the second type of physical activity and a second goal value; and 


a third indicator representative of an aggregate amount of a third type of physical activity performed by the user over a third period of time, wherein the aggregate amount of the third type of physical activity comprises a number of predetermined segments of time during which the user performed the third type of physical activity over the third period of time, wherein each predetermined segment of time of the number of predetermined segments of time represents a segment of time during which a user performed at least a threshold amount of the third type of physical activity, wherein the third indicator comprises a fifth portion representing the number of predetermined segments of time during which the user performed the third type of physical activity and a sixth portion representing a difference between the number of predetermined segments of time during which the user performed the third type of physical activity and a third goal value, and wherein the second type of physical activity and the third type of physical activity are subsets of the first type of physical activity; 

receive, from a sensor of the electronic device, activity data representing movement associated with the electronic device; and 

update the aggregate amount of the first type of physical activity, the aggregate amount of the second type of physical activity, and the aggregate amount of the third type of physical activity based on the activity data.


	All limitations and elements in claims 1-6, 14, 22-23 of the instant application are found in claims 1, 16-18, 24, 31 of US Patent No. 9974467 (Blahnik) except for “a display” (claim 1) and “receiving historical activity data representing physical activity performed by a user” and displaying the historical data (claims 1, 22-23). 
	However, Hoffman teaches “a display” ([0072] Fig. 1 shows output devices 123, which includes a monitor display) and “receiving historical activity data representing physical activity performed by a user” (([0078] various measurement device 207 worn or carried by the user transmit signals to interface device 205 as shown in Fig. 2-4) and displaying the historical data ([0093] Fig. 5 shows that display device 501 collect and displays athletic data). 
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Blahnik and Hoffman before them, to modify the fitness application taught by Blahnik to include the display and ability to receive and display historical activity data performed by the user as taught by Hoffman. One of ordinary skill in the art would be motivated to do so because the use of a display and ability to collect physical activity information from tracking devices and display the data are very well known, and would help users to visualize and view the collected physical activity data on a display.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13, 15-16, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US Pub 20110098928, from IDS, hereinafter Hoffman).

Per claim 1, Hoffman teaches:
An electronic device, comprising: 
	a display; ([0072] Fig. 1 shows output devices 123, which includes a monitor display);
	one or more processors; ([0072] Fig. 1 shows processor 105);
	a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0072] Fig. 1 shows memory 107);
		receiving historical activity data representing physical activity performed by a user; and ([0078] various measurement device 207 worn or carried by the user transmit signals to interface device 205 as shown in Fig. 2-4);
		displaying an aggregated view of the historical activity data, wherein the aggregate view comprises: ([0093] Fig. 5 shows that display device 501 collect and displays athletic data);
			an activity indicator comprising: ([0155] Fig. 16 shows a daily activity summary list – activity indicator -1601);
				a first indicator representative of an aggregate amount of a first type of physical activity performed by a user during a period of time; ([0155] Fig. 16 shows breakdown of different activities performed by a user during Monday June 22, where there are rows of at least three different activities such as soccer – first indicator, elliptical – second indicator, run – third indicator);
				a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the period of time; and ([0155] Fig. 16 shows breakdown of different activities performed by a user during Monday June 22, where there are rows of at least three different activities such as soccer – first indicator, elliptical – second indicator, run – third indicator);
				a third indicator representative of an aggregate amount of a third type of physical activity performed by the user during the period of time; and ([0155] Fig. 16 shows breakdown of different activities performed by a user during Monday June 22, where there are rows of at least three different activities such as soccer – first indicator, elliptical – second indicator, run – third indicator);
			one or more partitions associated with the first, second, or third type of physical activity. ([0155] Fig. 16 further shows different data partitions for each type of physical activity, and each activity type can be further drill down with the arrow menu icon).

Per claim 2, Hoffman further teaches:
The electronic device of claim 1, wherein the aggregate amount of the first type of physical activity comprises an amount of Calories expended by the user in performing the first type of physical activity over a period of time. ([0155] Fig. 16 shows total calories amount of 752 CAL for the activity soccer).

Per claim 3, Hoffman teaches:
The electronic device of claim 1, wherein the aggregate amount of the second type of physical activity comprises a number of minutes spent by the user in performing the second type of physical activity over the period of time. ([0155] Fig. 16 shows total number of minutes of 10 minute for the activity elliptical).

Per claim 6, Hoffman teaches:
The electronic device of claim 1, wherein the period of time comprises a day. ([0155] Fig. 16 shows activities the user performed during the day of June 22).

Per claim 7, Hoffman further teaches:
The electronic device of claim 1, wherein the one or more partitions comprises: 
		a first partition associated with the first type of physical activity, the first partition comprising a textual representation of the aggregate amount of the first type of physical activity performed by the user during the period of time and a graph representation of the first type of physical activity performed by the user during the period of time; ([0162-0164] Fig. 21A shows a bar view of daily activity at the bottom; where it’s broken down by different type of activities such as low, medium, and high; each partition for a type of activity, with a textual information for the total amount performed and the graph representation of the portion of the bar corresponding to the type of activity);
		a second partition associated with the second type of physical activity, the second partition comprising a textual representation of the aggregate amount of the second type of physical activity performed by the user during the period of time and a graph representation of the second type of physical activity performed by the user during the period of time; and ([0162-0164] Fig. 21A shows a bar view of daily activity at the bottom; where it’s broken down by different type of activities such as low, medium, and high; each partition for a type of activity, with a textual information for the total amount performed and the graph representation of the portion of the bar corresponding to the type of activity);
		a third partition associated with the third type of physical activity, the third partition comprising a textual representation of the aggregate amount of the third type of physical activity performed by the user during the period of time and a graph representation of the third type of physical activity performed by the user during the period of time. ([0162-0164] Fig. 21A shows a bar view of daily activity at the bottom; where it’s broken down by different type of activities such as low, medium, and high; each partition of the bar 2127 for a type of activity, e.g. 2125a, 2125b, with a textual information for the total amount performed and the graph representation of the portion of the bar corresponding to the type of activity).

Per claim 8, Hoffman further teaches:
The electronic device of claim 7, the one or more programs further including instructions for: 
	receiving a selection of the first, second, or third partition; and 
	in response to receiving the selection of the first, second, or third partition, replacing the selected partition with an alternate view of the selected partition. ([0164] Fig. 21A shows when the user select on any partition of the bar, an alternate view of more detailed information for each partition is displayed).

Per claim 9, Hoffman further teaches:
The electronic device of claim 8, wherein the alternate view of the selected partition comprises additional information from that displayed within the selected partition. ([0164] Fig. 21A shows when the user select on any partition of the bar, an alternate view of more detailed information for each partition is displayed within the partition).

Per claim 10, Hoffman further teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a workout partition associated with a workout performed by the user. ([0112] Fig. 9A shows a run performed by a user, which can be reached via selection of icon 803 or 827).

Per claim 11, Hoffman further teaches:
The electronic device of claim 10, wherein the workout partition comprises: 
		a textual description of the workout; ([0112] Fig. 9A shows textual descriptions of a running workout in various places, e.g. “RUN TOTAL”);
		a textual representation of a time spent performing the workout; ([0114] Fig. 9A shows a duration for the run – “47’27”” in field 907 );
		a textual representation of a number of Calories expended performing the workout; and ([0114] Fig. 9A shows a total calories for the run – “584”);
		a graph representation of an attribute of the workout. (Fig. 9A show a graph for the run).

Per claim 12, Hoffman further teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a reward partition comprising one or more rewards obtained by the user during the period of time. ([0212-0213] Fig. 77B and 77C shows trophies and medallions that are collected by a user).

Per claim 13, Hoffman further teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a summary partition comprising a textual representation of a number of steps taken by the user and a distance traveled by the user during the period of time. ([0172] Fig. 28 show a summary for the total number of steps taken – 560 - and a distance traveled 3.7 mile).

Per claim 15, Hoffman further teaches: 
The electronic device of claim 1, the one or more programs further including instructions for: 
		receiving a request to view a monthly aggregated view of the historical activity data for a month; and ([0120] user can select the month button shown in Fig. 8A to further display run data for a monthly aggregated view);
		in response to receiving the request to view the monthly aggregated view of the historical activity data for the month, displaying the monthly aggregated view of the historical activity data for the month. ([0120] user can select the month button shown in Fig. 8A to further display run data for a monthly aggregated view).

Per claim 16, Hoffman further teaches:
The electronic device of claim 15, wherein the monthly aggregated view of the historical activity data for the month comprises: 
		one or more daily activity indicators, wherein each of the one or more daily activity indicators is associated with a day of the month, and wherein each of the one or more daily activity indicators comprises: ([0244] Fig. 56 shows activities view for the month of Jun to Oct, where daily activity indicator is displayed for each day of a month that includes user activities);
			a first indicator representative of an aggregate amount of a first type of physical activity performed by the user during the associated day; ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high);
			a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the associated day; and  ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high);
			a third indicator representative of an aggregate amount of a third type of physical activity performed by the user during the associated day. ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high).

Per claim 21, Hoffman further teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
		receiving a request to view an achievement interface comprising one or more rewards obtained by the user; and ([0212-0213] the user profile view also shows virtual activity passport/stamps and trophies collected by the user; Fig. 77A-77C show trophies and medallions that are collected by a user);
		in response to receiving the request to view the achievement interface comprising one or more rewards obtained by the user, displaying the achievement interface comprising one or more rewards obtained by the user. ([0212-0213] the user profile view also shows virtual activity passport/stamps 

Per claim 22, claim 22 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 23, claim 23 is a non-transitory medium (Fig. 1 memory 107) claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Pub 20110098928, hereinafter Hoffman, from IDS), in view of Mestas et al. (US Pub 20130106603, hereinafter Mestas).

Per claim 4, Hoffman further shows a graph showing segments of time during which different type of activities is performed (Fig. 21A [0162-0164]), but 
The electronic device of claim 1, wherein the aggregate amount of the third type of physical activity comprises a number of segments of time during which the user performed the third type of physical activity over the period of time. ([0371-0372] Fig. 126C and 127C show portions of time during the day each activity is performed among three different type of activities; also see Fig. 124C, Fig. 129A-129C, 130A-130C).
		Mestas and Hoffman are analogous arts because Mestas also teaches user interface for tracking user physical activity. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Hoffman before him/her, to modify the teachings of Hoffman to include the teachings of Mestas alternate view of activity time segments for each activity type. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an alternate view of each activities the user performed during a day.

Per claim 5, Hoffman-Mestas further teaches:
The electronic device of claim 4, wherein the segments of time comprise hour-long segments of time. (Mestas [0314] Fig. 89D: user may select option to view hourly breakdown of activity points; see also [0372] Fig. 124C, 129C, 130C with marks of hours).

Per claim 14, Hoffman teaches circular shape for displaying activity data (Fig. 53-55); Hoffman do not explicitly teach concentric rings for the three indicators; Mestas teaches:
The electronic device of claim 1, wherein the first indicator, the second indicator, and the third indicator are concentric rings. (Fig. 126C shows concentric arches for the three activities).
		Mestas and Hoffman are analogous arts because Mestas also teaches user interface for tracking user physical activity. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having 

Per claim 17, Hoffman does not explicitly teach change in device orientation to display different views; Mestas further teaches:
The electronic device of claim 15, the one or more programs further including instructions for: 
		detecting a change in orientation of the electronic device while the monthly aggregated view of the historical activity data for the month is being displayed; and ([0348] Fig. 105A shows a monthly aggregate view of the activity data for the month Feb – “48654” points - at the bottom of the screen; Fig. 105B shows a change in orientation of the device, where the monthly view only includes a graph view for the month);
		in response to detecting the change in orientation of the electronic device while the monthly aggregated view of the historical activity data for the month is being displayed, displaying a graph view of the historical activity data for the month. ([0348] Fig. 105A shows a monthly aggregate view of the activity data for the month Feb at the bottom of the screen; Fig. 105B shows a change in orientation of the device, where the monthly view only includes a graph view for the month).

Per claim 18, Hoffman-Mestas further teaches:
The electronic device of claim 17, wherein the graph view comprises a line graph of the aggregate amount of the first type of physical activity performed by the user for two or more days during the month. (Mestas [0348] Fig. 105B shows a line graph of aggregate amount of physical activity performed by the user for each day during the month).

Per claim 19, Hoffman-Mestas further teaches:
The electronic device of claim 17, wherein the graph view comprises a textual description of a number of Calories burned during the month and a textual description of a number of workouts performed during the month. (Mestas [0348] Fig. 105B shows total number of calories at the bottom of the screen).

Per claim 20, Hoffman-Mestas further teaches:
The electronic device of claim 17, wherein the graph view comprises a textual description of a workout performed during the month. (Mestas [0348] Fig. 105B shows the steps number during the month).



Conclusion

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176